EXHIBIT 10.3
 
AMENDMENT TO CONVERTIBLE NOTE


The undersigned parties, MSF International, Inc. (“Creditor”) and Minerco
Resources Inc. (“Maker”), have previously entered into a convertible note (“the
Note”) in the amount of One Hundred Thousand Dollars ($100,000), dated October
12, 2010 herein to amend the terms of such debenture as follows:


WHEREAS, the Note was due on demand; and


WHEREAS, the Creditor has only received partial payment and has only been able
to utilize the convertibility clause in the Note on $26,400 of the $100,000 due
and owing due to adverse market conditions for the Maker’s stock including
insufficient authorized common stock, and volatile stock prices; and


WHEREAS, there is a remaining balance of $73,600 due on the convertible note;
and


WHEREAS, the Maker has the ability to issue free-trading stock to the Creditor
on the conversion of the debenture, subject to Rule 144, and


WHEREAS, the Parties agree to amend the terms of the original Note.


NOW THEREFORE, the parties agree that the Section “Conversion Price” shall be
modified as follows:


“Conversion Price” shall be $0.001 or 50% of the lowest Per Share Market Value
of the five (5) Trading Days immediately preceding a Conversion Date, whichever
is lowest.


Agreed this 20th Day of February, 2012.
 
 

CREDITOR      MAKER  
 [mine_ex103.jpg]
   
[img002.jpg]
  By: Marco Mena, General Manager     
By:  Sam J Messina III
 
MSF International, Inc. 
   
Minerco Resources Inc.
 

 